DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The “means to clean the insides of the suction tube”, as recited in Claim 49;
The “post-monitoring second station for monitoring whether the rejected egg (2) has been effectively removed”, as recited in Claim 53; 
The “determining by means of a monitoring medium whether the rejected egg (2) has been effectively removed”, as recited in Claim 65.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities:  Fig. 6 clearly shows that reference characters (8) and (9) point to different structures, however, both of these structures are referred to as “nozzles” within the Specification (e.g., see P22, L27-29).  It is noted that Claim 35 refers to the structure identified with reference character (9) as a “push system”.  
Appropriate correction is required.

Claim Interpretation
6.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
7.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. This includes “the means to clean the insides of the suction tube”, as recited in Claim 49, and “the vacuum means”, as recited in Claims 34 and 54.  The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

8.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The “push system (9) to push loose a rejected egg (2) from below out of the incubation tray (3)”, as recited in Claims 35, 40, and 63;
The “vacuum system (6) as suction power”, wherein “as” can be construed to be the same as “configured to provide”, as recited in Claim 36;
The “compressed air system (8) as blowing power”, wherein “as” can be construed to be the same as “configured to provide”, as recited in Claim 36;
 The “transport system (4) for the transport of the incubation trays”, as recited in Claims 50 and 54; and
The “monitoring medium” for determining whether the rejected egg (2) has been effectively removed”, as recited in Claim 65 (Note:  The word” medium” is used several times in the Specification with the word “transport and is used as a generic name for trolleys and/or dollies.  As such, the use of “medium” is presumed to similarly be a nonce word.).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


11.	Claims 38, 43-45, and 54-68 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 38 recites, “The device (1) according to claim 34, wherein the blowing power is provided by an air outlet or nozzle (8) that blows an air flow or overpressure against the bottom of the egg (2).”.  Claim 38 is indefinite because the term “air outlet (8)” was previously recited in Claim 34 and it is unclear whether the “air outlet (8) recited in Claim 38 is the same or a different structure than the “air outlet (8)” recited in Claim 34.  It appears that Applicant is trying to state that the air outlet includes a nozzle.
Claim 43 recites, “The device (1) according to claim 34, wherein the device comprises one suction tube (6) and air outlet (8), or more individual suction tubes (6) and air outlets (8) lined up behind each other in in the transport direction”. There is no antecedent basis for “the transport direction” because Claim 34, from which Claim 43 depends, does not recite this term or anything to do with the “transport” of anything.  In addition, because Claim 43 recites two alternatives, i.e., that there are “one suction tube and air outlet, OR more individual suction tubes and air outlets (i.e., multiple pairs of suction tubes and air outlets), the inclusion of the first configuration (i.e., one suction tube and one air outlet) makes this claim indefinite because it repeats the limitation as recited in Claim 34 and therefore, fails to further narrow the scope of Claim 34, as required by 35 USC 112(d). 
Claim 44 recites, “The device (1) according to claim 34, wherein suction tubes (6) / air outlets (8) can be positioned above and under the egg (2) by means of a lateral movement in comparison to the transport movement.”  There is no antecedent basis for “the transport movement” because Claim 34, from which Claim 44 depends, does not recite this term or anything to do with the “transport” of anything.  In addition, there is no antecedent basis for plural “suction tubes” and “air outlets” because Claim 34 specifically recites, and is therefore limited to,  “a suction tube” and “a blowing power or air outlet”.  Finally, the phrase “lateral movement in comparison to the transport movement” which is the recited “means” for how the suction tubes and air outlets “can be positioned above and under the egg(2)” is not understood given that Claim 39 uses the term “vertically movable” with respect to the suction tube and air outlet, and the word “laterally” is not normally used in the English language to describe a movement that is vertical. (i.e., a definition of “lateral” is “of, or relating to the side”; Merriam-Webster.) 
Claim 45 recites, “The device (1) according to claim 34, wherein the number and the position of the suction tubes (6) above and the number and the position of the air outlets (8) under the eggs (2) correspond with the number of rows and the position of the eggs (2) in the incubation tray (3).”  There is no antecedent basis for “the number and the position” of both the suction tubes and air outlets because Claim 34 specifically recites, and is therefore limited to,  “a suction tube” and “a blowing power or air outlet”.
Claim 54 recites, “A method for the automatic removal of one or more rejected eggs (2) from an incubation tray (3), comprising one or more suction tubes (6) connected to a vacuum means and one or more air outlets or nozzles (8) for the removal of an egg (2), and a transport system (4) for the transport of the incubation tray, the method comprising the following steps:
a) Positioning the egg(s) (2) under a suction tube (6) and above an air outlet (8), 
b) sucking up the egg(s) (2) into the suction tube (6),
c) blowing the rejected egg(s) (2) from the incubation tray into the suction tube (6) by means of the air outlet (8), 
d) extracting the egg(s) (2) or the remains of the egg through the suction tube (6).”
Claim 54 is indefinite because the use of the term “egg(s)” in steps a) through d) means that both the singular (“egg”) and plural version (“eggs”) must be considered, however, when applying the plural version, the construction of this configuration does not match what is described in the Specification (e.g., “a [single] suction tube” can only pick up a single egg  and not plural “eggs”, and a single air outlet can only blow on a single egg and not plural “eggs”. ) While the preamble indicates that there can be multiple suction tubes and air outlets, and there is no concern in limiting steps a) and b) to a single suction tube and steps a) and c) to “an [single] air outlet , these limitations would need to read “positioning each egg under a suction tube”, “sucking up each egg into the suction tube”, “blowing the rejected egg .. by the air outlet”, and “extracting the egg” in order to be consistent with the embodiments described in the Specification.   In addition, it is unclear as to how a “method” comprises physical structures (i.e., the suction tube(s), the air outlet(s) or nozzle(s), and the transport system, given that a method claim is comprised of steps and not structures.
Claim 56 recites, “The method according to claim 54, whereby the positioning in step a) is performed by laterally moving a suction tube (6) and an air outlet (8) above and under an egg to be removed.” The phrase “laterally moving” the suction tube and air outlet “above and under an egg” is not understood given that Claim 39 uses the term “vertically movable” with respect to the movement of the suction tube and air outlet, and the word “laterally” is not normally used in the English language to describe a movement that is vertical. (i.e., a definition of “lateral” is “of, or relating to the side”; Merriam-Webster.) 
Claim 60 recites, “The method according to claim 54, whereby multiple eggs are removed at the same time.”  Claim 60 is indefinite because while the preamble specifies that there can be multiple suction tubes, only “a [single] suction tube” is positively recited within the body of the claim, and therefore, there are no positively recited structures that would allow multiple eggs to be removed at the same time.  Claim 60 would need to further recite “multiple suction tubes” in order for “multiple eggs to be removed at the same time.” 
Claim 66 recites “the transport direction”.  There is no antecedent basis for “the transport direction” because Claim 54, from which Claim 67 depends, only recites “a transport system” without reciting “one or more “transport directions”.



Allowable Subject Matter
12.	Claims 34-37, 39-42, and 46-53 are allowed.
13.	Claims 38, 43-45, and 54-68 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
14.	The following is a statement of reasons for the indication of allowable subject matter:  While the prior art describes devices and methods for the automatic removal of rejected eggs from an incubation tray (e.g., see US 6,149,357, cited by Applicant, and KR 10-1553777), and the prior art describes devices and methods for the removal objects from a group of objects that includes both a suction power located above the object to be removed and a blowing power below the object to be removed (e.g., see US 5,092,578 and US 5,234,207), the prior art fails to teach devices and methods in which the suction power extracts the egg from the tray by suctioning the egg or its parts into the suction tube (i.e., not by merely holding the egg by the suction power and removing the egg to a different location, as is taught by Hebrank.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See US 5,092,578, US 5,234,207, and KR 10-1553777, as discussed above.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN E SCHWENNING whose telephone number is (313)446-4861. The examiner can normally be reached Monday - Friday, 8:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272 -7097. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNN E SCHWENNING/Primary Examiner, Art Unit 3652